      Case 2:19-cv-00240-HYJ-MV ECF No. 20, PageID.144 Filed 12/02/20 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION

 JEREMY ROSS MARJAMAA,

           Plaintiff,
                                                                     Case No. 2:19-cv-240
 v.
                                                                     Honorable Hala Y. Jarbou
 SUSAN LOONSFOOT,

       Defendant.
 ________________________________/

                                                ORDER

          This is a civil rights action brought by an individual proceeding in forma pauperis. On

October 28, 2020, Magistrate Judge Maarten Vermaat issued a Report and Recommendation (R&R)

recommending that the Court dismiss the action due to lack of jurisdiction and, in the alternative, for

failure to state a claim. (ECF No. 19.) The R&R was duly served on the parties. No objections have

been filed and the deadline for doing so has expired. On review, the Court concludes that the R&R

correctly analyzes the issues and makes sound recommendations. Accordingly,

          IT IS ORDERED that the R&R (ECF No. 19) is ACCEPTED and ADOPTED as the

opinion of the Court. The Court will dismiss the case for the reasons stated therein.

          IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF No. 15) is

GRANTED as an alternative basis for dismissal.

          IT IS FURTHER ORDERED that the Court certifies that there is no good faith basis for an

appeal.

          A judgment will enter consistent with this order.


Dated: December 2, 2020                                       /s/ HALA Y. JARBOU
                                                              Hala Y. Jarbou
                                                              United States District Judge
